Goldstein, J.,
dissents, and votes to affirm, with the following memorandum: There are triable issues of fact which preclude the granting of summary judgment.
In opposition to the defendants’ motion for summary judgment, the plaintiff submitted the affirmation of an orthopedic surgeon quantifying loss of range of motion, and diagnosing him as suffering from carpal tunnel syndrome, impingement syndrome, and torn rotator cuff, based upon objective criteria including “positive tinnel sign.” The doctor affirmed that those injuries were permanent. An expert’s observations, supported by objective tests quantifying the results of a physical examination, are generally sufficient to establish a significant and/or permanent consequential limitation of a body function or system (see, Kraemer v Henning, 237 AD2d 492; cf., Grossman v Wright, 268 AD2d 79).
The doctor further noted that the plaintiffs torn rotator cuff prevented him from returning to his employment as a professional driver, and prevented him from performing substantially all of the material acts which constituted his daily activities for not less than 90 days during the 180 days immediately following the occurrence of the injury. This evidence, as well as the other evidence submitted by the doctor, clearly established a question of fact as to whether the plaintiff sustained a “seri*468ous injury” within the meaning of Insurance Law § 5102 (d) (see, Lipchik v Weiss, 266 AD2d 1; Paternoster v Drehmer, 260 AD2d 867; Cushing v Seemann, 247 AD2d 891; Iscovitch-Bero v Chase, 221 AD2d 847).
It is undisputed that plaintiff received physical therapy for his injury for a period of one year. The plaintiff ceased medical treatment because, in his view, it was not helping him. Thus, contrary to the assertions of the majority, there is no unexplained gap in medical treatment.